I114th CONGRESS2d SessionH. R. 6141IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mrs. Dingell (for herself, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Pocan, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 to require the publication of the negotiating position of the United States for each proposed trade agreement after each meeting of the parties to the trade agreement, and for other purposes. 
1.Short titleThis Act may be cited as the Promoting Transparency in Trade Act. 2.Publications of texts of trade agreements after each round of negotiations (a)NegotiationsSection 105(a)(1) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4204(a)(1)) is amended— 
(1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (E)publish the United States position on a publicly available Internet website at the conclusion of each negotiating round for the proposed agreement.. 
(b)Procedural disapproval resolutionSection 106(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4205(b)) is amended— (1)in paragraph (1)— 
(A)in the heading, by striking or consultations and inserting , consultations, or publication of positions; and (B)in subparagraph (B)— 
(i)in clause (i)— (I)by striking to notify or consult and all that follows through on negotiations and inserting , in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish United States positions with respect to, negotiations; and 
(II)by striking notify or consult. and inserting notify, consult, or publish United States positions.; and (ii)in clause (ii)— 
(I)in the matter preceding subclause (I), by striking has failed or refused to notify or consult in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 on negotiations and inserting has failed, in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish United States positions with respect to, negotiations; (II)in subclause (III), by striking or at the end; 
(III)in subclause (IV), by striking the period at the end and inserting ; or; and (IV)by adding at the end the following: 
 
(V)the President has failed, under section 105(a)(1)(E), to publish the United States position at the conclusion of each negotiating round of the parties on the agreement.; and  (2)in paragraphs (3)(C) and (4)(C), by striking to notify or consult and all that follows through on negotiations and inserting , in accordance with the Bipartisan Congressional Trade Priorities and Accountability Act of 2015, to notify or consult on, or publish United States positions with respect to, negotiations. 
(c)DefinitionsSection 111 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 is amended— (1)by redesignating paragraphs (19) through (23) as paragraphs (20) through (24), respectively; 
(2)by inserting after paragraph (18) the following new paragraph:  (19)United states positionThe term United States position means, with respect to a negotiating round, the full text of each proposal comprising the negotiating position of the United States at the conclusion of such negotiating round and includes each new proposal offered by the United States at such negotiating round.; 
(3)by redesignating paragraphs (21) through (24) (as so designated under paragraph (1)) as paragraphs (22) through (25); and (4)by inserting after paragraph (20) the following new paragraph: 
 
(21)Negotiating roundThe term negotiating round means, with respect to the parties to negotiations on an agreement under section 103(b), a meeting of the trade ministers (or designees) of every party to such negotiations.. 3.USTR Transparency OfficerSection 141(b)(3) of the Trade Act of 1974 is amended by adding at the end the following: The Trade Representative shall ensure that the individual who is appointed the Chief Transparency Officer does not, because of any other position the individual holds or otherwise, have, or appear to have, any conflict of interest in ensuring the transparency of the activities of the Office of the Trade Representative, including trade negotiations..  
